Case 1:19-cv-02595-ALC-KHP Document 37-1 Filed 12/17/19 Page 1 of 6




                      EXHIBIT A
  Case 1:19-cv-02595-ALC-KHP Document 37-1 Filed 12/17/19 Page 2 of 6




                       SETTLEMENT AGREEMENT AND R4LEASE

       This Settlernelrt Agreement and Release (the "settlement Agreement") is made and entered
into by and between JUSTO CANO ("Claimant" or "Plaintiff') and SEBASTIANS PIZZERIA
INC. d/b/a LAZZARAS PrzzA CAFE & RESTAURANT, SEBASTIAN LAZZARA, and
ANTHONY LAZZARA (collectively, the "Company" or "Defendants") as of December 13 2019

                                          RECITALS

A. WHEREAS, on or about March 22,2019, Clainrant filed an actiorr (the "Action") against
the Company, alleging, inter alia, that the Company failed to pay him certain wages due in
connection with scrvices he performed on its behalf. The aforementioned Action is cunently
pending in the United States District Court, Southern District of New York, Case No. 1: l9-cv-
2595;

B.     WHEREAS, the Company denies such allegations and contends that Clairnant was paid all
wages due and owing;

C. WHEREAS, no Govemment Agency or Court has either considered or determined the
pafties' respective claims;

D.     WHEREAS, the Company adrnits no wrongdoing nor any liability with respect to
Claimant's allegations; and

E.     NOW, THEREFORE, in consideration of the foregoing and in consideration of              the
covenants, warranties, and promises set forth below, receipt of which is hereby acknowledged, the
Settling Parties agree as follows:

                                        AGREEMENT

       l.      Consideration. Thc Settling Parties are entering into this Settlement Agreement in
exchange  for good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged. Claimant agrees that he will not seek any further consideration from Company,
including any monetary payrnents, beyond that set forth in Paragraph 2 of this Settlement
Agreement.

       2.     Settlernent Compensation and Full General Release.

        The Company agrees to       pay Claimant the settlement amount of $15,000.00         (the
"Settlement Amount"), as follows:

              By October 31,2019, the Company shall deliver to Lee Litigation Group, PLLC,
              148 W. 24tr' Street, Eighth Floor, New York, NY l00l l, fifteen (15) cheiks in the
              amount of $1,000 each, without any deductions or withholdings, payable to "Lee
              Litigation Group, PLLC". One (l) chcck will hc datc.d Octobcr 31,2019 and



                                                I
  Case 1:19-cv-02595-ALC-KHP Document 37-1 Filed 12/17/19 Page 3 of 6




                 fourteen (14) checks will be post-dated for the last day of each successive month
                 after October 31,2019.

               $9,500   will   be payable to Justo Cano and $5,500   will   be payable to Lee Litigation
               Group, PLLC.

      The parties agree that Defendants will only issue a 1099 form to Lee Litigation Group,
PLLC, who shall issue a 1099 form to Claimant.

        Defendarrts shall make all payments as set forth in the schedule above, regardless of the
status of negotiations of this Agreement, or judicial approval. To the extent this Agreement is not
yet approvcd by the Court upon the receipt of any payment, Plaintiff s counsel shall retain such
amounts in escrow, to be released upon approval of the Agreernent. Anyjudicial order to terminate
the case or close out the lawsuit shall be dcemed judicial approval. Should the Settling Parties
application for judicial approval be denied, Plaintiffls counsel shall remit the amounts retairred in
escrow to Company.

        In the event of any late payment, the Company shall be subject to a penalty of l0% interest
on the outstanding balance of the Settlement Amount, compounded monthly, and the outstanding
balance will be accelerated immcdiately. No notice by Plaintiffs counsel shall be required for
interest to be assessed or the outstanding balance to be accelerated. In addition, for any checks
returned for insufficient funds, there shall be a $100 fee for each retumed check.

        For and in consideration of the payment provided for in this Section 2, subject to the terms
and provisions   of this Settlement Agreement, Claimant fully, finally, irrevocably and forever
releases and discharges the Company from all Fair Labor Standards Act ("FLSA") and New York
Labor Law ("NYLL") claims, which Claimant has or may have against Company as of the date of
this Agreemerrt.

       3.      Cooperation. Claimant and the Company mutually agree that they will not
disparage each other and will say or do nothing to bring discredit upon the other. This paragraph,
though, shall not be interpreted to prevent either party from rnaking truthful statements concerning
the claims arrd defenses asserted in this action.

       4.      Third Parties. No portion of this Agreement shall provide any rights to, or be
enforceable in any forum by, any person or entity that is not a party to this Agreement.

       5.       Goveming Law and Interpretation. This Agreement shall be governed and
confonned in accordance with the laws of the State of New York without regard to its conflict of
laws provision. In the event of a breach of any provision of this Agreement, either Party may
institute an action specifically to enforce any tenn or terms of this Agreement and/or to seek any
damages for breach.

       6. Jurisdiction. The Settling Parties consent that the federal court district where the
Action was originally filed will retain jurisdiction over any question or dispute arising out of or
pursuant to this Settlement Agreement.


                                                  2
 Case 1:19-cv-02595-ALC-KHP Document 37-1 Filed 12/17/19 Page 4 of 6




         7.    Nonadmission of Wrongdoing. The Parties agree that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by the Releasees of wrongdoing or evidence of any liability or
unlawful conduct of any kind.

        8. Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both Parties wherein specific reference is made to this Agreement.

         9,    Entire Asreement. This Settlement Agreement constitutes the            complete
understanding of the Settling Parties. No other promises or agreements shall be binding unl"ss
agreed to in writing and signed by the Settling Parties.

         10.    Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed an original, and such counterparts will toglther
constitute but one Agreement. Any signature made and transmitted by facsimile or email fbr the
purpose of executing this Agreement shall be deerned an original signature for purposes of this
Agreement and shall be binding upon the Party who transmits the signatrre page byfacsimile or
email.


                          [Reminder of Page Intentionally Left. Blank]




                                              3
 Case 1:19-cv-02595-ALC-KHP Document 37-1 Filed 12/17/19 Page 5 of 6




IN 1WITNESS THEREOF, the Settling Parties hereto evidence their agreement by their signature
below.




                                            CANO



                                   SEBASTIANS PIZZERIA INC.


                                   Name:
                                   Title:




                                   SEBASTTAN LA7-ZARA




                                   A},ITHONY LAZZ,ARA




                                            4
Case 1:19-cv-02595-ALC-KHP Document 37-1 Filed 12/17/19 Page 6 of 6




            THEREOF' the settling Parties
                                          hereto evidencc rheir agrceme't
 il,f^tss                                                                 by rheir




                                   JI        'l'0 cAN0



                                   Slll],'\S l'IANS yl/ /.1lt lA IN(
                                                                                              '),

                            lir ',i     iv   l'.    t       rr   \/r) I it   / ,' t (t''t l         i'/>/
                                      Nattt,.'
                                      Iitle    :




                                                        ,ti
                                                                    \/
                                        ,l     ,,1      [t'
                                                                                 /" \,--
                                                                    (.
                                       s
                                      ,la     ..i       i.
                                                        !

                                      SELI:\S'l'1,\N                         i




                                                                             IT
